DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because “housing 50” on Page 4 Line 32 of the specification as originally filed is not shown on Figures 1 or 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On Page 4 Line 33, “air sweeping blades 20 is connected” should read “air sweeping blade 20 is connected”.  On Page 6 Line 31, “embodiment” should read “embodiments”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the phrase "length direction" renders the claim indefinite because the orientation of the length direction has not been established and is thus unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 7, 8, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Chinese Patent No. 203980590U, referring to the English translation dated 1/27/2022, in view of Wang, Chinese Patent No. 204718056U, referring to the English translation dated 1/27/2022.
Regarding Claim 1, Huang teaches an air sweeping mechanism (The utility model relates to the technical field of air conditioners, in particular to a louver mounting structure and an air conditioner) [001 lines 1-2], comprising: a mounting portion (louver holder 2) [Fig. 1], the mounting portion being configured to be mounted on a housing of an air conditioner (the louver holder 2 is detachably coupled to the chassis 1) [0025 line 2]; an air sweeping blade (blades 36) [Fig. 4], the air sweeping blade being connected with the mounting portion (A shaft hole 31 is disposed at a joint of the blade 36 and the toggle link 37, and a rotating shaft 23 is disposed at a corresponding position on the louver holder 2, and the louver group 3 and the louver holder 2 pass through the shaft hole 31) [0028 lines 1-3]; a driving rod (toggle link 37) [Fig. 4], the driving rod being connected with the air sweeping blade (see [0028 lines 1-3] mentioned previously), and a position of the driving rod being adjustably disposed, wherein the air sweeping blade and the driving rod are integrally formed (The plurality of blades 36 are integrally injection molded with the toggle link 37) [0027 line 2], and the driving rod drives the at least part of the in order to facilitate the toggle link 37 to drive the plurality of blades to swing side to side) [0029 lines 1-2]. 
While Huang teaches everything previously described in Claim 1, Huang fails to teach at least part of the air sweeping blade is a flexible portion. However, in [006 lines 1-2], Wang teaches “the connecting portion of each blade and the blade support plate is a flexible material”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the flexible material at the connecting portion of each blade taught in Wang to the blades 36 of Huang “so that the protrusion on the blade does not break during the rotation” [006 lines 5-6 of Wang].
Regarding Claim 2, Huang teaches the driving rod and the air sweeping blade are integrally injection-formed (The plurality of blades 36 are integrally injection molded with the toggle link 37) [0027 line 2].
Regarding Claim 3, Huang teaches the mounting portion, the air sweeping blade and the driving rod are integrally formed (louver assembly 20 includes a louver holder 2 and an integrally formed louver group 3) [0025 lines 1-2].
Regarding Claim 4, although Huang does not explicitly disclose that the mounting portion, the air sweeping blade and the driving rod are integrally injection-formed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 298, 292 (Fed Cir. 1983). See MPEP 2113.

Regarding Claim 5, Huang teaches the air sweeping blade comprises a first connecting portion, the first connecting portion is connected with the driving rod, and the first connecting portion is a flexible portion (the present embodiment provides an elastic connecting piece 38 on the toggle link 37 for each blade 36, and the toggle link 37 is elastically connected) [0029 lines 2-3].
Regarding Claim 7, Huang teaches the first connecting portion is positioned at one end, away from the mounting portion of the air sweeping blade; or the first connecting portion is positioned in a middle of the air sweeping blade (as shown on Fig. 3, 4, and 6, the elastic connecting piece 38 is attached to one end of the blade 36, and extends in a direction away from the louver holder 2). 
Regarding Claim 8, Huang fails to teach that the air sweeping blade comprises a second connecting portion, the second connecting portion is connected with the mounting portion, at least part, close to the second connecting portion, of the air sweeping blade is a flexible portion, so that the air sweeping blade is moveably disposed relative to the mounting portion. However, as previously mentioned in regard to Claim 1, Wang teaches “the connecting portion of each blade and the blade support plate is a flexible material” in [006 lines 1-2], where the connecting portion reads on the claimed second connecting portion, and the blade support plate reads on the claimed mounting portion, thus reading on the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the connecting portion taught in Wang and apply it to the blades 36 and louver holder 2 of Huang, so that it “has a certain elastic deformation ability under the premise of ensuring its own integrity, so that the protrusion on the blade does not break during the rotation and is detached from the blade support plate” [006 lines 4-6 of Wang].
Claim 16, Huang teaches an air conditioner (chassis 1) [Fig. 1], comprising an air sweeping mechanism wherein the air sweeping mechanism is the air sweeping mechanism as claimed in claim 1 (the louver assembly 20 includes a louver holder 2 and an integrally formed louver group 3, the louver holder 2 is detachably coupled to the chassis 1) [0025 lines 1-2].
Regarding Claim 17, Huang teaches the air conditioner as claimed in claim 16, wherein the driving rod and the air sweeping blade are integrally injection-formed (The plurality of blades 36 are integrally injection molded with the toggle link 37) [0027 line 2].
Regarding Claim 18, Huang teaches the air conditioner as claimed in claim 16, wherein the mounting portion, the air sweeping blade and the driving rod are integrally formed (louver assembly 20 includes a louver holder 2 and an integrally formed louver group 3) [0025 lines 1-2].
Regarding Claim 19, although Huang does not explicitly disclose an air conditioner where the mounting portion, the air sweeping blade and the driving rod are integrally injection-formed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 298, 292 (Fed Cir. 1983). See MPEP 2113.
Absent evidence of criticality regarding the presently claimed process steps, and given that Huang meets the requirements of the claimed structure as previously described in regards to Claim 18, Huang satisfies the requirements of the present claims.
Claim 20, Huang teaches the air conditioner as claimed in Claim 16, wherein the air sweeping blade comprises a first connecting portion, the first connecting portion is connected with the driving rod, and the first connecting portion is a flexible portion (the present embodiment provides an elastic connecting piece 38 on the toggle link 37 for each blade 36, and the toggle link 37 is elastically connected) [0029 lines 2-3].

Claims 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified, Chinese Patent No. 203980590U, referring to the English translation dated 1/27/2022, in view of Shuangjin, Chinese Patent No. 105371466A, referring to the English translation dated 1/27/2022.
Regarding Claim 9, Huang, as modified, teaches everything previously described in Claim 8, but fails to teach that at least part, close to the second connecting portion, of the air sweeping blade is a flexible hinge. However, Shuangjin, in [0065 lines 1-2], teaches “the mounting part 1 and part 2 to achieve swept between a first flexible connection via flexible hinge 51” where flexible hinge 51 reads on the claimed flexible hinge of the air sweeping blade. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add flexible hinge 51 taught in Shuangjin to the blades 36 of Huang, as modified, in order “to produce the rotational center of the rotary motion within a limited angular range” [0065 line 5 of Shuangjin].
Regarding Claim 10, Huang, as modified, teaches everything previously described in Claim 1, but fails to teach that the driving rod comprises: a fixing portion, the fixing portion being connected with the air sweeping blade, at least part of the fixing portion being extended along a length direction of the mounting portion; and a driving portion, the driving portion being connected with one end of the fixing portion, and a position of the driving portion being adjustably disposed, so as to drive the fixing portion to move. However, Shuangjin, in [0071 lines 1-5], teaches “a first link 31 and second link 32, a first end of the first link 31 connected to the drive means for the second link 2 is connected to the first end portion 32 of the sweeping wind, the second end of the first link and the second link 31 is connected to the second end 32. The drive means can drive the first link 31, second link 32 drive the motion to change the swept portion of the air guide plate 2 relative angle of the mounting portion 1”, where first link 31 and second link 32 read on the claimed driving portion and fixing portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the toggle link 37 of Huang with the first link 31 and second link 32 of Shuangjin in order to “further enhance the flexibility of the power transmission” [0073 line 2 of Shuangjin]. 
Regarding Claims 11 and 12, Huang, as modified, teaches everything previously described in Claim 10, but fails to teach that the driving portion comprises: a first driving section, the first driving section being provided with a passing hole, the passing hole being configured to be connected with a rotation shaft of a driving motor; and a second driving section, a first end of the second driving section being connected with the first driving section, and a second end of the second driving section being connected with the fixing portion, wherein at least part of the second driving section is a flexible portion. Huang as modified also fails to teach that the second driving section is a flexible hinge. However, Shuangjin teaches “a first end of the first link 31 connected to the drive means” [0071 lines 1-2], where as shown on Fig. 5, this first end contains a hole for the connection to the drive means, and in [0072 lines 1-2] teaches “the second is connected via flexible hinge 52 between the second end of the first link 31 and the second end 32 of the second link. The second flexible hinge arcuately connected to the first link 31 and a second end of the second end 32 of the second link” where flexible hinge 52 reads on the second driving section (which is further limited to a flexible hinge in Claim 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the first end of the first link 31 and flexible hinge 52 taught in Shuangjin to Huang for the purpose of “improved flexibility, and reduce the impact of noise, eliminating the need for lubrication” [0072 line 6 of Shuangjin].

Claims 13 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified, Chinese Patent No. 203980590U, referring to the English translation dated 1/27/2022, in view of Kulkaski, United States Patent No. 6355335B1.
Huang, as modified, teaches everything previously described in Claim 11, but fails to teach that the second driving section comprises: a first stretching section, a first end of the first stretching section being connected with the first driving section, and a second end of the first stretching section being connected with the fixing portion; and a second stretching section, a first end of the second stretching section being connected with the first driving section, and a second end of the second stretching section being connected with the fixing portion, wherein at least part of the first stretching section is a flexible portion, and at least part of the second stretching section is a flexible portion. Huang also fails to teach that the second end of the first stretching section and the second end of the second stretching section are spaced from each other, and an avoidance cavity is formed between the first stretching section, the second stretching section, the fixing portion and the first driving section. However, Kulkaski, in col. 4 lines 55-65 and Fig. 5, teaches a “flexible hinge 80 is shown connected between two rigid plastic end members 82 and 84… the inventive flexible hinge 80 includes a thin central web layer 86 consisting of the same rigid plastic materials as end portions 82 and 84, and being formed as a single piece therewith thereby avoiding any discontinuities or breaks therebetween. Flexible plastic layers 88 and 90 are bonded on opposing sides of the rigid plastic central web portion 86. The central rigid plastic material of web portion 86 is made thin enough to be flexible” where flexible plastic layers 88 and 90 read on the claimed first and second stretching section, and as shown on Fig. 5, each of the flexible plastic layers 88 and 90 extend to the two rigid plastic end members 82 and 84, which read on the claimed first driving section and fixing portion. Also, as shown on Fig. 5, flexible plastic layers 88 and 90 are separated by the thin central web layer 86, which reads on the claimed avoidance cavity. It would have been obvious to one of flexible hinge 80  taught in Kulkaski to Huang, as modified, since “in static pull tests using 100 pounds static weight over 50% of the profile the present inventive flexible hinges using the identified preferred Olefin materials in the drag shields had no breaks or separation of the web from the rigid members” [col. 4 lines 66-67 – col. 5 lines 1-3].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified, Chinese Patent No. 203980590U, referring to the English translation dated 1/27/2022, in view of McCabe, United States PGPub No. 2002175305A1.
Huang, as modified, teaches everything previously described in Claim 11, but fails to teach that the rotation shaft of the driving motor is clockwise and counterclockwise rotated, wherein, a clockwise angle and a counterclockwise angle are less than or equal to 90 degrees. However, McCabe, in [0014 lines 1-4], teaches “the motor has a shaft which can rotate at least 180 degrees when the motor is operated; and said shaft is connected to said lever means to move said lever means in response to movement of said motor shaft”. Therefore, from a center point between the two fully rotated positions, the motor rotates the shaft 90 degrees in a clockwise direction and 90 degrees in a counter-clockwise direction, thus reading on the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the motor taught in McCabe to Huang because “180 degree travel allows us to use a smaller motor and it gives us more power for the same size damper” [0033 lines 4-5 of McCabe]. 

Conclusion
: Sun, European Patent No. 3187792A1. Sun teaches an air conditioner and air sweeping blade mechanism similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571) 272-4749. The examiner can normally be reached Monday-Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES, can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762